Citation Nr: 1814821	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA education benefits in the amount of $997.25.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 determination by the Department of Veterans Affairs (VA) Debt Management Center at the Regional Office (RO) in St. Paul, Minnesota.  The Nashville, Tennessee RO has jurisdiction of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

(The issue of entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) is the subject of a separate Board decision.)

FINDING OF FACT

In July 2017, and after the case was certified to the Board, the Committee on Waivers and Compromises (COWAC) in Milwaukee, Wisconsin granted a waiver of overpayment of VA education benefits in the entire amount of $997.25.


CONCLUSION OF LAW

There is no question of law or fact involving the appeal for a waiver of overpayment of VA education benefits in the amount of $997.25; the appeal is moot.  38 U.S.C. § 7105(d)(5) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record shows that in July 2017, and after the appeal was certified to the Board, the COWAC in Milwaukee, Wisconsin granted a waiver of the overpayment of VA education benefits in the entire amount of $997.25.  Therefore, the Veteran's appeal is moot, as the requested waiver of overpayment has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to a waiver of the overpayment, the appeal with respect to this issue is dismissed as moot.  38 U.S.C. § 7105(d)(5); see also Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA education benefits in the amount of $997.25, having been rendered moot, is dismissed.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


